Citation Nr: 1502020	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Whether the termination of the award of VA nonservice-connected improved pension benefits, effective July 1, 2009, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision issued by the Pension Management Center located within the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2009, the Veteran and his spouse presented testimony at an RO formal hearing.


FINDING OF FACT

Effective July 1, 2009, the Veteran's annualized countable income exceeded the maximum annual pension rate for a veteran with one dependent, his spouse.


CONCLUSION OF LAW

Termination of the Veteran's VA nonservice-connected improved pension benefits effective July 1, 2009, was proper. 38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.105, 3.271, 3.272, 3.273, 3.660 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  With regard to the Veteran's dispute with the termination of his pension benefits, the application of the law to the undisputed facts is dispositive of this appeal, and thus the general notice and assistance requirements are inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

VA regulations, however, provide additional due process requirements in cases where pension benefits are reduced or discontinued.  A rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, provided an opportunity to request to participate in a personal hearing within 30 days of the date of the notice, and given 60 days for the presentation of additional evidence to show that pension benefits should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the final rating action is approved.  38 C.F.R. § 3.105(f), (i) (2014).  

The above requirements have been met in this case, as the Veteran was notified in July 2009 of the proposal to terminate his pension benefits and the reasons for terminating his benefits, as well as his rights to submit evidence within 60 days or request a hearing prior to his benefits being discontinued.  In October 2009, the Veteran participated in his requested personal hearing, and in December 2009, the RO discontinued nonservice-connected pension benefits effective July 1, 2009.  

Given that the Veteran was provided with adequate due process, the Board may address the merits of his appeal.

Termination of Pension Benefits

Nonservice-connected improved pension is payable to veterans of one or more periods of war who are permanently and totally disabled from nonservice-connected disability, which is not the result of their own willful misconduct.  See 38 U.S.C.A. § 1521(a) (West 2014).  Additionally, as is pertinent here, such veterans must meet legally prescribed net worth and annual income limitations.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a) (2014).

In determining annualized countable income for pension purposes, all payments of any kind and from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included, except for certain enumerated exclusions that are inapplicable to this case.  See 38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2014).

The rates of pension are published online at VA's benefits website and in the Federal Register.  The maximum annual pension rate (MAPR) is adjusted from year to year.  38 C.F.R. § 3.23 (2014).  For the period implicated in this appeal, the Veteran had one dependent, his spouse, and thus in order to qualify for VA pension benefits, his annualized income could not exceed the MAPR of $15,493.

In July 2009, the Veteran informed VA that he had been awarded benefits from the Social Security Administration (SSA), and later communication from the SSA confirmed that as of July 2009, the Veteran had been awarded monthly benefits of $700 per month beginning, as well as a single lump sum payment of $8,827 resulting from prior benefits owed to him.  

Based on this evidence of this new monthly income and the one-time additional lump sum, the RO calculated that the Veteran's annual income for the period from July 2009 to July 2010 to be $17,227, which exceeded the income limit of $15,493, the annual income cap for veterans with one dependent.  Accordingly, the RO proposed terminating the Veteran's pension benefits in July 2009 and informed the Veteran of his right to request a personal hearing, which the Veteran requested in August 2009.  The hearing was held in October 2009, during which the Veteran testified that he was unaware of that his income had to remain under $15,493 in order for him to continue to receive a VA pension.  He further asserted that discontinuing his pension benefits would cause him financial hardship.

In December 2009, the RO implemented the proposed termination of the Veteran's pension benefits.  (The RO also calculated that the Veteran had incurred a debt of $6,455 as a result of overpayment of benefits, but in March 2010, this indebtedness was waived by the Committee on Waivers and Compromises.)

The Veteran does not assert that his annual income for July 2009 to July 2010 was calculated incorrectly or that the income from this period does not exceed the income limit for pension benefits for veterans with one dependent.  Moreover, a review of the record indicates that the RO correctly calculated the Veteran's 2009-2010 annual income.  Specifically, the Veteran's SSA benefits of $700 per month for twelve months, from July 2009 to July 2010, totaled $8,400.  This sum of $8,400, plus the $8,827 one-time lump sum payment received in July 2009, totaled $17,227.  Thus, by law, the Veteran was not eligible for VA pension benefits for this period from July 2009 to July 2010, and the RO's decision to terminate his pension benefits was proper.   

As to the Veteran's contention that VA failed to inform him that his income could not exceed $15,493 in order for him to continue to be eligible to receive VA pension compensation, the record does not reflect that the Veteran was expressly informed of this income limit; however, the RO did inform the Veteran that his pension eligibility was determined by calculating his annual income and that he must inform VA of any changes in that income.  Moreover, there is no regulation or provision of law providing VA with an affirmative to expressly inform veterans of their annual income cap for retaining eligibility for VA pension benefits, presumably because the public policy behind the award of such benefits is to prevent veterans who are totally disabled from nonservice-connected disabilities from living below the poverty line.  Furthermore, after terminating his VA pension benefits effective from July 2009, the RO informed the Veteran that he would again be eligible for pension benefits after the expiration of this July 2009 to July 2010 period.  This is so, because the SSA one-time lump sum payment would cease to be applied to the subsequent periods.  Indeed, the record reflects his pension benefits were resumed as of December 2010 (the awards from August 2010 through November 2010 were withheld to repay a portion of the overpayment of some benefits).

In sum, as the record reflects that the Veteran's pension compensation was properly terminated during the period in question, the preponderance of the evidence is against the claim; there is no doubt to be resolved, and reinstatement of benefits during this period is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal regarding the propriety of the termination of the Veteran's VA nonservice-connected improved pension benefits, effective July 1, 2009, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


